[Cite as State v. Taylor, 2022-Ohio-3754.]


                                        COURT OF APPEALS
                                       KNOX COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO,                               :       JUDGES:
                                             :       Hon. Earle E. Wise, P.J.
        Plaintiff - Appellee                 :       Hon. Patricia A. Delaney, J.
                                             :       Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
ADAM TAYLOR,                                 :       Case No. 21CA000023
                                             :
        Defendant - Appellant                :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Knox County Court
                                                     of Common Pleas, Case No. 2019
                                                     CR 020064




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    October 20, 2022




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

CHARLES T. MCCONVILLE                                APRIL F. CAMPBELL
Knox County Prosecutor                               Campbell Law Firm, LLC
117 East High Street, Suite 234                      46 1/2 Sandusky Street
Mount Vernon, Ohio 43050                             Delaware, Ohio 43015
Knox County, Case No. 21CA000023                                                      2


Baldwin, J.

       {¶1}   Appellant, Adam Taylor, appeals his conviction by the Knox County Court

of Common Pleas. The State of Ohio is Appellee.

                    STATEMENT OF THE FACTS AND THE CASE

       {¶2}   Taylor was indicted on two counts of gross sexual imposition in violation of

R.C. 2907.05(A)(4), both felonies of the third degree. The indictment included a

specification that "The Grand Jury further find(sic) and specify(sic) that Adam P. Taylor is

a sexually violent predator." The trial court found him guilty on both counts and Taylor

now argues that the verdict was not supported by sufficient evidence and was against the

manifest weight of the evidence. He also argues that the trial court improperly amended

the charge sua sponte and that his sentence is void under the original language of the

indictment.

       {¶3}   The victim in this case, A.T., was twelve years old at the time of the incident.

She testified that Taylor sexually abused her on a regular basis and that she had dreams

about the abuse. The two incidents that led to the charges in this case were "just the

things where I could actually recall facts and say." (Trial Transcript, p. 139, lines 11-21).

She confirmed that these incidents definitely occurred and were not part of a dream.

       {¶4}   The first incident occurred in November 2017 in the morning while A.T. was

still in bed and pretending to be asleep. She recalled that Taylor put his hand in her pants

and was rubbing her vagina. (Trial Transcript, p. 112, lines 13-18). She also described a

second incident, in December 2017, where she recalled that Taylor was "playing with my

breasts" and "rubbing my vagina." (Trial Transcript, p. 109, lines 1-7).
Knox County, Case No. 21CA000023                                                      3


       {¶5}   After a bench trial on January 19, 2021, the trial court issued a guilty verdict

on two counts of Gross Sexual Imposition in violation of R.C. 2907.05(A)(4). The verdict

was issued on June 16, 2021; sentencing was scheduled for July 21, 2022, but was

continued to September 16, 2021 at Taylor’s request.

       {¶6}   Taylor failed to appear for sentencing and a warrant was issued for his

arrest. He was arrested the day the warrant was issued and the trial court imposed an

indefinite sentence of fifty-four months to life on each count, pursuant to R.C.

2971.03(A)(3)(a), with the sentences to be served consecutively. (Sent. Entry, Oct. 26,

2021, at 2). The trial court also found Taylor to be a Tier III sex offender/child victim

offender registrant.

       {¶7}   Taylor filed a notice of appeal and submitted four assignments of error:

       {¶8}   “I. THE EVIDENCE AGAINST TAYLOR AS TO COUNT ONE WAS

LEGALLY INSUFFICIENT AS A MATTER OF LAW.”

       {¶9}   “II. THE EVIDENCE WEIGHED MANIFESTLY AGAINST CONVICTING

TAYLOR OF THESE OFFENSES.”

       {¶10} “III. THE TRIAL COURT ERRED IN SUA SPONTE AMENDING THE

SPECIFICATIONS, BECAUSE THE AMENDMENTS WERE NEVER PRESENTED TO

THE GRAND JURY AS REQUIRED.”

       {¶11} “IV. TAYLOR'S PRISON TERMS WERE CONTRARY TO LAW BECAUSE

HIS INDEFINITE SENTENCES UNDER THE SPECIFICATION STATUTE WERE VOID.”

                                        ANALYSIS

       {¶12} In his first and second assignments of error, Taylor contends the conviction

was not supported by sufficient evidence and was against the manifest weight of the
Knox County, Case No. 21CA000023                                                    4


evidence. Because these assignments of error are closely related we will consider them

simultaneously.

      {¶13} Sufficiency of the evidence and manifest weight of the evidence are

separate and distinct legal standards. State v. Thompkins, 78 Ohio St.3d 380, 386–87,

678 N.E.2d 541 (1997). Essentially, sufficiency is a test of adequacy. Id. A sufficiency of

the evidence standard requires the appellate court to examine the evidence admitted at

trial, in the light most favorable to the prosecution, to determine whether such evidence,

if believed, would convince the average mind of the defendant's guilt beyond a reasonable

doubt. State v. Jenks, 61 Ohio St.3d 259, 259, 574 N.E.2d 492, 494, syllabus, paragraph

2.

      {¶14} In contrast to the sufficiency of the evidence analysis, when reviewing a

weight of the evidence argument, the appellate court reviews the entire record, weighing

the evidence and all reasonable inferences, considers the credibility of witnesses and

determines whether in resolving conflicts of evidence, the jury clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered. Thompkins at 387.

      {¶15} Taylor was charged with a violation of R.C. 2907.05(A)(4), gross sexual

imposition, which states:

      (A)    No person shall have sexual contact with another, not the spouse of

      the offender; cause another, not the spouse of the offender, to have sexual

      contact with the offender; or cause two or more other persons to have

      sexual contact when any of the following applies:

      **
Knox County, Case No. 21CA000023                                                         5


       (B)    (4) The other person, or one of the other persons, is less than thirteen

       years of age, whether or not the offender knows the age of that person.

       {¶16} R.C. 2907.01(B) defines “Sexual contact” as “any touching of an erogenous

zone of another, including without limitation the thigh, genitals, buttock, pubic region, or,

if the person is a female, a breast, for the purpose of sexually arousing or gratifying either

person.” And we have held that “[i]t is well settled that in the absence of direct testimony

regarding sexual arousal or gratification, the trier of fact may infer that the defendant was

motivated by desires for sexual arousal or gratification from the type, nature, and

circumstances of the contact, along with the personality of the defendant. State v. Cobb,

81 Ohio App.3d at 185, 610 N.E.2d 1009 (1991).” State v. Moore, 5th Dist. Morgan

No. 21AP0003, 2022-Ohio-2349, ¶¶ 27-28.

       {¶17} In the case before us A.T. confirmed that she was twelve years old at the

time of the offenses and that Taylor was regularly abusing her. She did admit that she

was disturbed by dreams of continued abuse by Taylor, but she confirmed that she

distinctly remembered the two incidents of abuse that formed the basis of the charges

and that they were not the product of a dream. The victims’ mother corroborated the date

of the incidents and the rational for the delay in reporting the abuse.

       {¶18} The testimony of A.T. and her mother was unrebutted. Taylor crafts an

argument relying upon his contention that their testimony should be discounted as not

credible and full of inconsistencies. As an appellate court, we are not fact finders; we

neither weigh the evidence nor judge the credibility of witnesses. Our role is to determine

whether there is relevant, competent and credible evidence, upon which the fact finder

could base his or her judgment. Cross Truck v. Jeffries, 5th Dist. Stark No. CA–5758,
Knox County, Case No. 21CA000023                                                     6


1982 WL 2911 (Feb. 10, 1982). Accordingly, judgments supported by some competent,

credible evidence going to all the essential elements of the case will not be reversed as

being against the manifest weight of the evidence. C.E. Morris Co. v. Foley Construction,

54 Ohio St.2d 279, 376 N.E.2d 578 (1978). The Ohio Supreme Court has emphasized:

       {¶19} “ ‘[I]n determining whether the judgment below is manifestly against the

weight of the evidence, every reasonable intendment and every reasonable presumption

must be made in favor of the judgment and the finding of facts. * * *.’ ” Eastley v. Volkman,

132 Ohio St.3d 328, 334, 972 N.E.2d 517, 2012-Ohio-2179, quoting Seasons Coal Co.,

Inc. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984), fn. 3, quoting 5 Ohio

Jurisprudence 3d, Appellate Review, Section 603, at 191–192 (1978). Furthermore, it is

well established that the trial court is in the best position to determine the credibility of

witnesses. See, e.g., In re Brown, 9th Dist. No. 21004, 2002-Ohio-3405, 2002 WL

1454025, ¶ 9, quoting State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d 212 (1967).

       {¶20} Ultimately, “the reviewing court must determine whether the appellant or the

appellee provided the more believable evidence, but must not completely substitute its

judgment for that of the original trier of fact ‘unless it is patently apparent that the fact

finder lost its way.’ ” State v. Pallai, 7th Dist. Mahoning No. 07 MA 198, 2008-Ohio-6635,

2008 WL 5245576, ¶ 31, quoting State v. Woullard, 158 Ohio App.3d 31, 2004-Ohio-

3395, 813 N.E.2d 964 (2nd Dist.2004), ¶ 81. In other words, “[w]hen there exist two fairly

reasonable views of the evidence or two conflicting versions of events, neither of which

is unbelievable, it is not our province to choose which one we believe.” State v. Dyke, 7th

Dist. Mahoning No. 99 CA 149, 2002 WL 407847 at ¶ 13, quoting State v. Gore, 131 Ohio

App.3d 197, 201, 722 N.E.2d 125 (7th Dist.1999).
Knox County, Case No. 21CA000023                                                       7


       {¶21} The judge as the trier of fact was free to accept or reject any and all of the

evidence offered by the parties and assess the witness's credibility. “While the [trier of

fact] may take note of the inconsistencies and resolve or discount them accordingly * * *

such inconsistencies *503 do not render defendant's conviction against the manifest

weight or sufficiency of the evidence.” State v. Craig, 10th Dist. Franklin No. 99AP–739,

2000 WL 297252 (Mar 23, 2000) quoting State v. Nivens, 10th Dist. Franklin

No. 95APA09–1236, 1996 WL 284714 (May 28, 1996). Indeed, the [trier of fact] need not

believe all of a witness' testimony, but may accept only portions of it as true. State v.

Raver, 10th Dist. Franklin No. 02AP–604, 2003-Ohio-958, 2003 WL 723225, ¶ 21,

quoting State v. Antill, 176 Ohio St. 61, 67, 197 N.E.2d 548 (1964); State v. Burke, 10th

Dist. Franklin No. 02AP–1238, 2003-Ohio-2889, 2003 WL 21291042, quoting State v.

Caldwell, 79 Ohio App.3d 667, 607 N.E.2d 1096 (4th Dist.1992).

       {¶22} In the case at bar, the judge heard the witnesses, viewed the evidence and

Taylor’s arguments. In the Decision and Entry after Bench Trial, the trial court

acknowledged that the testimony of the victim contained inconsistencies and that some

of the information in the report to Children’s Services was inaccurate, but concluded that:

       Notwithstanding these inconsistencies, the victim did not waver in her

       testimony about the Defendant's conduct in the two incidents. The victim is

       very articulate, and a mature young woman for her age. She appeared

       confident and assured, and her testimony was clear and definite about the

       Defendant's acts against her. The Court finds the victim witness testimony

       to be reliable based upon these observations of the witness during the trial.
Knox County, Case No. 21CA000023                                                       8


       The Court finds that the testimony of the victim's mother, Meredith Collins

       is likewise credible and reliable, and it confirms the victim's testimony in

       important details such as the timing of the victim reporting the incidents to

       her mother, and the reasons for the delay in reporting the incidents to

       outside agencies.

Decision and Entry after Bench Trial, Jun. 16, 2021, p. 7.

       {¶23} The trial court in this case was in the best position to judge the credibility of

the witnesses by observing them during their testimony and we have held that “this court

must refrain from substituting our judgment on a cold record for that of the fact finder see

e.g.,(sic) Seasons Coal Company, Inc. v. City of Cleveland (1984), 10 Ohio St.3d 77.”

Coventry v. Turrin, 5th Dist. Tuscarawas No. 1999AP040023, 2000 WL 492944, *3.

       {¶24} Based upon the foregoing and the entire record in this matter, we find

Taylor's conviction is not against the sufficiency or the manifest weight of the evidence.

To the contrary, the judge appears to have fairly and impartially decided the matters

before him. The judge as a trier of fact can reach different conclusions concerning the

credibility of the testimony of the state's witnesses and Taylor's arguments. This court will

not disturb the trier of fact's finding so long as competent evidence was present to support

it. State v. Walker, 55 Ohio St.2d 208, 378 N.E.2d 1049 (1978). The judge heard the

witnesses, evaluated the evidence, and was convinced of Taylor's guilt.

       {¶25} Upon careful consideration of the record in its entirety, we find that there is

substantial evidence presented which if believed, proves all the elements of the crime of

gross sexual imposition for which Taylor was convicted and we find no evidence that the

fact finder lost its way by rendering a guilty verdict.
Knox County, Case No. 21CA000023                                                    9


       {¶26} Taylor’s first and second assignments of error are overruled.

                                          III., IV.

       {¶27} Taylor contends that the trial court erred by sua sponte amending the

indictment after the trial and that, therefore, that portion of his sentence related to the

amendment is void. These assignments of error are linked so we consider them

simultaneously.

       {¶28} Taylor argues that the trial court “circumvented the grand jury process by

amending Taylor’s indictment to R.C. 2941.148.” (Appellant’s Brief, p. 8). Because the

amendment was contrary to law, Taylor continues, his indefinite sentence was void as

the specification approved by the grand jury, R.C. 2941.149 did not apply to his case.

       {¶29} The trial court noted the incorrect citation in a footnote to its Decision and

Entry after Bench Trial where it stated: “The Court finds that the indictment contains a

typographical error in citing to the wrong statute for the specification (R.C. 2941.149

instead of 2941.148), and that this error can be corrected by a motion to amend the

indictment pursuant to Cr.R. 7.” (Decision and Entry after Bench Trial, Jun. 16, 2021, p.

1). Taylor came before the court in October 2021 for sentencing, but the record contains

no objection or complaint regarding the alleged error in the citation or reference to any

prejudice that it caused. “It is a well-established rule that ‘an appellate court will not

consider any error which counsel for a party complaining of the trial court's judgment could

have called but did not call to the trial court's attention at a time when such error could

have been avoided or corrected by the trial court.’” (Citations omitted.) State v.

Quarterman, 140 Ohio St.3d 464, 2014-Ohio-4034, 19 N.E.3d 900, ¶ 15.
Knox County, Case No. 21CA000023                                                    10


      {¶30} Though not raised at trial, Taylor had the opportunity to raise this forfeited

claim on appeal through Crim.R. 52(B). Pursuant to Crim.R. 52(B), “plain errors or defects

affecting substantial rights may be noticed although they were not brought to the attention

of the court.” Taylor did not raise plain error. Because he does not claim plain error on

appeal, we need not consider it. See, State v. Quarterman, 140 Ohio St.3d 464, 2014-

Ohio-4034, 19 N.E.3d 900, ¶ 17–20 (appellate court need not consider plain error where

appellant fails to timely raise plain-error claim); State v. Gavin, 4th Dist. Scioto

No. 13CA3592, 2015-Ohio-2996, ¶ 25, quoting Wright v. Ohio Dept. of Jobs & Family

Servs., 9th Dist. Lorain No. 12CA010264, 2013-Ohio-2260, ¶ 22 (“when a claim is

forfeited on appeal and the appellant does not raise plain error, the appellate court will

not create an argument on his behalf”). However, even if we were to consider Taylor’s

argument on the forfeited claim he would not prevail.

      {¶31} Taylor carefully avoids citing the language of R.C. 2941.148 and 2941.149

as that would reveal that the trial court’s amendment corrected a typographical error and

did not alter the nature of the charge against him. The indictment contained the following

language: “The Grand Jury further find(sic) and specify(sic) that Adam P. Taylor is a

sexually violent predator," the language required by R.C. 2941.148(A)(2). The indictment

incorrectly included a reference to R.C. 2941.149 which addresses a specification

concerning repeat violent offenders, but did not include the language from that section.

The court’s sua sponte amendment corrected a typographical error and had no impact on

the nature of the offense charged or the penalty imposed.

      {¶32} Taylor relies on State v. Dilley, 47 Ohio St.3d 20, 546 N.E.2d 937 (1989),

but we find that case inapplicable as it addressed an attempt by the state to add a
Knox County, Case No. 21CA000023                                                      11


specification that was not included in the indictment. Id. at 20. The Supreme Court of Ohio

found that “state may not amend an indictment so as to include a specification contained

in R.C. 2941.143 without first presenting the specification to the grand jury or following

the other alternatives contained therein. The state may not avoid *23 the clear mandates

of R.C. 2941.143 and circumvent the grand jury process * * *.” Id. at 22–23. In the case

before us, the specification was presented to the grand jury and included in the indictment,

but with an incorrect citation to the Revised Code.

       {¶33} The Supreme Court of Ohio has addressed this issue and found that mis-

numbering of a statute in an indictment did not invalidate the indictment: “Each count of

the indictment or information shall state the numerical designation of the statute that the

defendant is alleged to have violated. Error in the numerical designation or omission of

the numerical designation shall not be ground for dismissal of the indictment or

information, or for reversal of a conviction, if the error or omission did not prejudicially

mislead the defendant.” (Emphasis in original.) State ex rel. Dix v. McAllister, 81 Ohio

St.3d 107, 108, 689 N.E.2d 561, 562 (1998) quoting State v. Morales (1987), 32 Ohio

St.3d 252, 254, 513 N.E.2d 267, 270, fn. 4. See Crim.R. 7(B).

       {¶34} The trial court is authorized to make such an amendment by Crim.R. 7 (D)

contingent upon a finding that the amendment does not “change the name or identity of

the crime charged.” State v. Isenogle, 5th Dist. Stark No. 2021CA00079, 2022-Ohio-

1257, ¶ 32. If we were to disregard Taylor’s failure to present this matter to the trial court

and the lack of argument regarding plain error, we woul find that the amendment had no

impact on the name and identity of the charged offense and that the indictment provided

Taylor with ample warning of the nature of the pending charges. Id. at ¶ 38.
Knox County, Case No. 21CA000023                                                12


      {¶35} Taylor’s third assignment of error is denied.

      {¶36} Taylor’s fourth assignment of error, a contention that the sentence imposed

was not authorized by law, is dependent on a finding that the third assignment of error

was well taken. Because we have denied the third assignment of error, the fourth

assignment of error must be denied as well.

      {¶37} The decision of the Knox County Court of Common Pleas is affirmed.

By: Baldwin, J.

Wise, Earle, P.J. and

Delaney, J. concur.